Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 29 - 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 20130120957), in view of Phelps (US 5724234), in further view of Chan (US 8188381).
Regarding claim 27, Werner discloses a system comprising: 
a circuit board (circuit substrate 102, Fig. 1; paragraph 39); 
at least one electronic component (component 114) mounted on the circuit board and electrically connected to a first electrically conductive trace of the circuit board (components connect to conductive traces; paragraph 39); 
an electrically conductive curved fence (fence 106) conformably attached to the flexible circuit board and surrounding the at least one electronic component, the fence electrically connected to a different second electrically conductive trace of the circuit board (fence 106 connects to ground trace 1008; figure 10; paragraph 46); and 
an electrically conductive lid (conductive lid 110; paragraph 35 and 41) comprising a flexible material (flexible lid; paragraph 41) conformably attached to a top side of the fence and covering the at least one electronic component (the lid protect underlying component; paragraph 41), 
wherein the fence comprises a plurality of spaced apart first tabs (the fence are divided into different large and small tabs having pedestals 108) arranged along at least a first portion of a perimeter of the fence, each of the first tabs having a first end joined with the first end of each adjacent first tab (the tabs are linked to each other).
	Werner does not explicitly disclose the circuit board is flexible; the first tab comprise a second cantilevered end attached to the electrically conductive lid.
	Phelps teaches the circuit board is flexible (10, Fig. and 4).
	Chan teaches the first tab (contact fingers and clips 28 and 34) comprise a second cantilevered end (the end of 34 is cantilevered) attached to the electrically conductive lid (electronic module 14).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to make the circuit substrate flexible in order to conform to the external force when needed.
	It would have been obvious to one having skill in the art at the effective filing date of the invention include cantilevered end in the tabs in order to retain the lid in place.

Regarding claim 29, Werner, in view of Phelps and Chan, discloses the claimed invention as set forth in claim 27.
Werner does not explicitly disclose the electrically conductive lid is configured to remain attached to and flex with the top side of the fence when the flexible circuit board is flexed.
Phelps teaches the circuit board is flexed along with the fence (22) and top cover (18, Fig. 4).
It would have been obvious to one having skill in the art at the effective filing date of the invention to have modified the assembly to have a flexible circuit substrate along with flexible fence and lid conforming to the surface of the circuit substrate in order to improve grounding of the shield structure and shielding of the electronic devices by maintaining a more consistent or uniform contact with a ground trace.

Regarding claim 30, Werner, in view of Phelps and Chan, discloses the claimed invention as set forth in claim 27.  Phelps further suggests the flexible circuit board is formed in a shape of a partial cylinder (warped PCB has the shape of a partial cylinder; Fig. 3 and 4).

Regarding claim 31, Werner in view of Phelps and Chan, discloses the claimed invention as set forth in claim 27.  Werner further suggests a plurality of electronic components (components 114; Fig. 2; paragraph 39) mounted on the flexible circuit board, surrounded by the electrically conductive curved fence, and covered by the electrically conductive lid.

Regarding claim 32, Werner in view of Phelps and Chan, discloses the claimed invention as set forth in claim 27.  Werner further suggests each first tab (108, Fig. 1 & 2; see also Fig. 7) comprises: a horizontal portion substantially parallel to the flexible circuit board (108, Fig. 1 & 2; portion attached to the circuit board); a vertical portion substantially perpendicular to the flexible circuit board (108, Fig. 1 & 2; portion extending upward from circuit board); and an elbow portion joining the horizontal portion to the vertical portion (108, Fig. 1 & 2), the horizontal portion of the tab attached to the electrically conductive lid (108, Fig. 1 & 2; paragraph 40; see also Fig. 7 & 10).

Regarding claim 33, Werner in view of Phelps and Chan, discloses the claimed invention as set forth in claim 27.  Werner further suggests the curved fence comprises an elongated continuous portion extending continuously along the first portion of the perimeter of the flexible curved fence parallel to the circuit board, each first tab extending from the continuous horizontal portion of the fence, such that the plurality of first tabs is attached to the electrically conductive lid (the fence 106 has a continuous horizontal portion along the op edge connected to the lid; figure 13) and the elongated continuous portion of the fence is attached to the circuit board (fence connected circuit board; Fig. 1 & 2).

Regarding claim 34, Werner in view of Phelps and Chan, discloses the claimed invention as set forth in claim 27.  Werner further suggests the fence further comprises a plurality of spaced apart second tabs arranged along a different second portion of the perimeter of the fence (108, Fig. 1; tabs can be divided into any arbitrary portions along the perimeter, including the multiple sides), each second tab terminating at a first end (108, Fig. 1 & 2; see also Fig. 7), the first tabs being narrower than the second tabs (108, Fig. 1; some adjacent tabs are narrow than others).

Regarding claim 35, Werner in view of Phelps and Chan, discloses the claimed invention as set forth in claim 34.  Werner further suggests the perimeter of the fence is a polygon having a plurality of sides (polygonal shape of fence 106, Fig. 1 & 2), wherein the plurality of spaced apart first tabs are arranged along one side of the perimeter, and the plurality of spaced apart second tabs are arranged along an adjacent side of the perimeter (tabs on fence 106 are located on adjacent and opposing sides).

Regarding claim 36, Werner in view of Phelps and Chan, discloses the claimed invention as set forth in claim 34.  Werner further suggests the first end of each second tab is attached to the flexible circuit board (each tab section of fence 106 are attached to the circuit board).

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 20130120957), in view of Phelps (US 5724234), in further view of Chan (US 8188381), in further view of Lionetta (US 20040172502).
Regarding claim 28, Werner, in view of Phelps and Chan, discloses the claimed invention as set forth in claim 27.
Werner does not explicitly disclose the flexible material of the electrically conductive lid is a non-woven tape.
	Lionetta teaches the lid comprising non-woven fabric (12, Fig. 1; paragraph 43 – 45).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to modified the conductive lid to be a non-woven conductive tape, as taught by Lionetta, as a more economical way of conforming a top cover for the shield without the need of welding or laser bonding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Eversley (US 6359768) discloses a fence having tabs (51, figure 5) with a first end joined with adjacent tab and a second cantilevered end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848